MEMO ENDORSED
            Case 1:18-cr-00328-KPF Document 194 Filed 05/31/19 Page 1 of 5
                                             U.S. Department of Justice
   [Type text]
                                                          United States Attorney
                                                          Southern District of New York
                                                          The Silvio J. Mollo Building
                                                          One Saint Andrew’s Plaza
                                                          New York, New York 10007

                                                          May 29, 2019



   BY ECF
   The Honorable Katherine Polk Failla
   United States District Court
   Southern District of New York
   40 Foley Square
   New York, New York 10007

                    Re:     United States v. Anilesh Ahuja, et al.
                            S1 18 Cr. 328 (KPF)

   Dear Judge Failla:

                  The Government respectfully submits this letter in opposition to the additional
   motion in limine (the “Motion”) filed by defendant Anilesh Ahuja seeking to “preclude (or, at a
   minimum, significantly limit) certain evidence relating to a 2011 version of PPI’s valuation policy”
   (the “2011 Evidence”). In support of the Motion, Ahuja states that the Government provided no
   notice under Federal Rule of Evidence 404(b), argues that the evidence is as most “marginally
   relevant,” and cites concern of prejudice and juror confusion. The Motion should be denied. The
   evidence at issue, the substance of which is alleged in the Indictment, is not 404(b) material but
   necessary background evidence that is inextricably intertwined with evidence of the charged
   crimes and probative of Ahuja’s knowledge and intent. 1

                                          Relevant Background

                  The Indictment alleges that from in or about 2014 through in or about 2016,
   defendant Ahuja, 2 along with defendant Jeremy Shor and others, participated in a scheme to
   mislead and defraud investors and potential investors in certain hedge funds managed by Premium
   Point Investments (“PPI”) by providing them (a) fraudulently inflated value and performance
   figures for those hedge funds; and (b) inaccurate information about how securities held in those
   funds would be valued. With respect to the latter, the indictment alleges that the firm maintained
   a valuation policy which codified its methodology to establish “fair value” marks for its
   investments in accordance with Generally Accepted Accounting Principles (“GAAP”).

   1
     Even if the 2011 Evidence were considered as 404(b) material, the Government provided notice
   of the evidence well before the deadline for such material. The substance of the evidence is alleged
   in the original Indictment and the relevant email correspondence was produced in discovery.
   2
       Both the original and superseding indictments contain these allegations.
         Case 1:18-cr-00328-KPF Document 194 Filed 05/31/19 Page 2 of 5
                                                                                               Page 2


(Indictment ¶ 12.) The Indictment further alleges that PPI’s offering materials further stated that
securities would be “valued at the mean between the ‘bid’ and ‘ask’ or what is commonly referred
to as the “mid.” (Indictment ¶ 13.) The Indictment outlines a process by which PPI would create
an “imputed mid” price for a security by “taking a bid for a specific security obtained from one
broker dealer or pricing service and adding to that bid an industry or sector spread, often from
another broker-dealer.” (Indictment ¶ 34.) At no time between 2014 and 2016 was such a process
of imputing a mid through the use of a spread reflected in any valuation policy provided to
investors.

                Moreover, and as relevant to the Motion, in 2011, Skybridge Capital, a PPI investor,
explicitly rejected an attempt by PPI to include in its valuation policy the use of spreads to calculate
“mids” when valuing securities. (Indictment ¶ 35.) As outlined in detail in paragraphs 35-37 of
the Indictment, in late 2011, as part of Skybridge’s due diligence of PPI prior to its initial
investment, PPI had provided Skybridge with a version of its valuation policy that included the
following language (the “Spread Language”): “In cases where we are given only a bid side price,
PPI may add one half of bid-offer spreads to the bid price to establish a mid-market price. (Id. ¶
35.) On or about September 20, 2011, after reviewing this and other proposed valuation
procedures, a managing director at Skybridge sent an email to an employee of PPI not named in
the Indictment asking PPI to strike the Spread Language and stated: “This is very unusual and we
have never seen in a valuation policy before. Our initial comments were to ask for less manager
involvement in the valuation process, not more . . . . Has this alteration of broker quotes been
occurring all along? If so, this was not disclosed during the valuation discussions with either Amin
or [the Firm’s administrator].” ((Indictment ¶ 36.) In the email, Skybridge also asked PPI to make
additional changes to the valuation policy to ensure that PPI’s valuation process remained
objective and separate from the management of PPI. (Id.) Two minutes after receiving the email
from Skybridge, the PPI employee not named in the Indictment forwarded the email to Ahuja and
Amin Majidi. (Id.) Later the same day, Majidi approved removing the Spread Language from the
draft valuation policy and directed that a revised policy without that language be sent to Skybridge,
which it was. (Indictment ¶ 37.)

                 Skybridge only invested after the Spread Language was removed, and ultimately
invested more than $100 million. (Id.) While additional iterations of the PPI’s valuation policy
were created, no version ever included the Spread Language, or any similar language. Skybridge
invested more than $300 million, at various times between December 2011 and early 2016,
ultimately becoming PPI’s largest investor. Notwithstanding Skybridge’s objection to the use of
spreads to calculate mid prices for securities, PPI used spreads to value securities in the Hedge
Fund. (Id.) Consistent with Skybridge’s stated concern that the use of a sector spread in the
valuation context would lead to too much “manager involvement” in that process, and that it
represented an “alteration” of broker quotes, during the period of the charged conspiracy PPI was
able to exploit the role of the sector spread in its valuation process to inflate the prices of the
securities in its portfolio. (Indictment ¶ 38.)

                At trial, the Government intends to call two witnesses from Skybridge, including
the managing director who conducted the initial due diligence in 2011 and authored the email
telling PPI that Skybridge required removal of the spread language. The emails cited above and
         Case 1:18-cr-00328-KPF Document 194 Filed 05/31/19 Page 3 of 5
                                                                                               Page 3


in the Indictment, which include as attachments the referenced versions of the valuation policy,
will also be introduced.

                                          Applicable Law

                The Second Circuit has repeatedly held that evidence of prior bad acts is admissible
as direct evidence when it constitutes intrinsic or direct proof of a charged crime. As such,
evidence of prior bad acts may be admitted without reference to Rule 404(b) if such evidence
constitutes direct proof of charged criminal conduct, if it provides the jury with background for
the events alleged in the indictment, or if it arose out of the same transaction or series of
transactions as the charged offenses. See, e.g., United States v. Gonzalez, 110 F.3d 936, 941 (2d
Cir. 1997) (holding that background evidence may be admitted to show the circumstances
surrounding the events alleged in the indictment or to furnish an explanation of the understanding
or intent with which certain acts were performed). As the Second Circuit has explained:

               [E]vidence of [prior bad acts] is not evidence of “other crimes,
               wrongs, or acts” under Rule 404(b) if that conduct is “inextricably
               intertwined with the evidence regarding the charged offense.” In
               such circumstances, the [prior bad act] evidence is necessary to
               “complete the story of the crime on trial,” id., and, thus,
               appropriately treated as “part of the very act charged,” or, at least,
               proof of that act, United States v. Concepcion, 983 F.2d [369, 392
               (2d Cir. 1992)].

United States v. Quinones, 511 F.3d 289 (2d Cir. 2007); see also Weinstein’s Federal Evidence, §
404.20[2][b] (noting that evidence of other wrongs is admissible without regard to Rule 404(b)
where those wrongs “were necessary preliminaries to the crime charged”); 404.20[2][c] (noting
that evidence of other acts “is admitted if it contributes to an understanding of the event in question,
even if it reveals crimes other than those charged, because exclusion under those circumstances
would render the testimony incomplete and confusing”).

                Moreover, “[e]vidence of a party’s consciousness of guilt may be relevant if
reasonable inferences can be drawn from it and if the evidence is probative of guilt.” United States
v. Perez, 387 F.3d 201, 209 (2d Cir. 2004) (citation omitted). “Such evidence is admissible if the
court (1) determines that the evidence is offered for a purpose other than to prove the defendant’s
bad character or criminal propensity, (2) decides that the evidence is relevant and satisfies Rule
403, and (3) provides an appropriate instruction to the jury as to the limited purposes for which the
evidence is introduced, if a limiting instruction is requested.” Id.

                                             Discussion

                First, evidence that Skybridge had asked in 2011 that sector spreads not be used in
the valuation process and was then told prior to investing that spreads would not be used is essential
background evidence to understand the fraud on investors that took place during the period of the
charged conspiracy. The evidence at trial will show that during the period of the charged
conspiracy the defendants and others at PPI exploited the role of sector spreads in the firm’s
         Case 1:18-cr-00328-KPF Document 194 Filed 05/31/19 Page 4 of 5
                                                                                            Page 4


valuation process in order to inflate valuations and deceive investors about PPI’s performance.
Skybridge’s belief during the period of the charged conspiracy that sector spreads were not being
used for valuation results directly from its dialogue with PPI in 2011, during which it made that
explicit request of PPI and was told that the request had been granted. Without the background
evidence from 2011 about the exchange between Skybridge and PPI and the difference between
the valuation policy that PPI initially proposed to Skybridge and the valuation policy to which
Skybridge agreed when it decided to invest, the testimony by the Skybridge witnesses that they
understood that the valuation of PPI’s securities did not involve the use of the sector spread would
make no sense. For example, the jury would have no information on how or why Skybridge came
to that understanding. The 2011 Evidence is therefore necessary context for the Skybridge
witnesses’ testimony that Skybridge would not have remained invested in PPI had it known that
sector spreads were being used for valuation purposes, and that during the period of the charged
conspiracy Skybridge labored under the misimpression that sector spreads were not used for
valuation purposes. Such testimony is also relevant, as the sector spread became the main
instrument the defendants used to manipulate the net asset value of PPI’s funds. For this reason
alone, the 2011 Evidence is admissible.

                Second, the 2011 evidence, including that Ahuja was made aware of Skybridge’s
demand that spreads not be used for valuation, is relevant and admissible to show Ahuja’s
knowledge and intent to commit fraud between 2014 and 2016, by which time Skybridge had
grown to be PPI’s largest investor. Ahuja intends to argue that “any misconduct that took place
with respect to the funds at issue in this case was conducted by others and without his knowledge;
that he reasonably relied on PPI’s valuation policies and procedures; and that he took appropriate
steps to address valuation issues as they arose.” (Ahuja Letter dated May 29, 2019 at 2). The
Government will introduce evidence that Ahuja was aware of the fact that PPI was utilizing a
sector spread to calculate mid prices during the time period of the charged conspiracy. As such,
the 2011 evidence that Ahuja was informed that Skybridge had objected to the use of a spread for
valuation will provide the jury with background information critical to their determination of
whether Ahuja possessed the requisite knowledge and intent to mislead investors. Ahuja is, of
course, free to argue to the jury that he never opened or considered the email advising him that
Skybridge would not invest if PPI used a valuation methodology that included the application of
a spread. But Ahuja should not, under the guise of Rule 401, be permitted to preclude the jury
from considering this evidence in the first place.

                Ahuja also argues that the 2011 Evidence should be precluded because it “poses a
substantial risk of prejudice and confusion by referring to uncharged conduct that predates the
charged conspiracy by more than two years, and that concerns an older valuation policy that was
replaced before SkyBridge first invested in PPI funds.” (Motion at 2.) This argument fails. The
fact that PPI made other updates to its valuation policy after 2011 is inapposite, because at no time
between when the Spread Language was removed and 2016 when Skybridge made its last
investment did a PPI valuation policy ever contain the language that Skybridge insisted be
removed. The Government does not believe that Ahuja has identified any risk of unfair prejudice
that would arise from the introduction of the 2011 Evidence, but the risk of any prejudice could be
cured by a limiting instruction reminding the jury that the defendants are charged with crimes
occurring in 2014-16 and not at any time period prior to that.
              Case 1:18-cr-00328-KPF Document 194 Filed 05/31/19 Page 5 of 5
                                                                                                  Page 5


                      Finally, the fact that the use of sector spreads to calculate imputed mid prices was
     not initially intended to inflate valuations but evolved into that does not negate the relevance or
     admissibility of the fact that Skybridge explicitly rejected the use of spreads for valuation purposes
     at the time that it invested, that Skybridge was led to believe that the sector spreads would not be
     used and continued to have that understanding during the charged conspiracy, and that Ahuja was
     on notice of Skybridge’s position. The reason Skybridge would not invest in a firm that used a
     sector spread for pricing purposes was because the use of a spread would give the portfolio
     manager too much involvement in valuation, leading to a risk of self-serving manipulation of
     prices. That is exactly what happened in this case. The relevance of the 2011 Evidence is not
     diminished by the fact that manipulation did not begin immediately.

                    The Government respectfully asks that the Motion be denied.



                                                      Respectfully submitted,

                                                      AUDREY STRAUSS
                                                      Attorney for the United States,
                                                      Acting Under Authority Conferred by
                                                      28 U.S.C. § 515


                                                By:      /s/
                                                      Andrea M. Griswold
                                                      Joshua A. Naftalis
                                                      Max Nicholas
                                                      Assistant United States Attorneys
                                                      (212) 637-1205/2310/1565



Having reviewed both sides’ submissions on the issue of the 2011 Evidence,
the Court agrees with the Government that the evidence is admissible as
background to the charged crimes. Defendant Ahuja’s motion to preclude is
DENIED.



Dated: May 31, 2019                                         SO ORDERED.
       New York, New York



                                                            HON. KATHERINE POLK FAILLA
                                                            UNITED STATES DISTRICT JUDGE
